COOK, Judge
(dissenting):
For the reasons set forth in my dissent in United States v. Uhlman, 1 M.J. 419, 421 (1976), I would sustain the exercise of court-martial jurisdiction as to the two specifications of forgery. On the authority of United States v. Jackson, 13 U.S.C.M.A. *11366, 32 C.M.R. 66 (1962), I would answer in the affirmative the specified issue of whether forgery was committed by the accused in completing a stolen blank money order, by inserting his name as purchaser and payee in the appropriate blanks on the order. Consequently, I would affirm the decision of the United States Court of Military Review.